DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 10/21/2021, with respect to claims 1-20 have been fully considered and are persuasive.  The previous rejection has been withdrawn. 
Claims 1, 11 and 17-20 have been amended and the amendments overcome the previous 101 rejection. The Double Patenting rejection is still pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 23-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. US 10,810,629 and over claims 1-20 of U.S. Patent No. US 10,825,056. Although the claims at issue are not identical, they are not patentably distinct from each other.
Current Application 16/913,380
Patent No. US 10,735,778
1.    A device comprising:
a processing system including a processor; and
a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations comprising:
receiving a request for video content comprising a video presentation, 


the video presentation including a plurality of chunks corresponding to spatial subdivisions of the video presentation, each chunk of the plurality of chunks comprising a plurality of tiles; 


predicting a field of view (FoV) corresponding to the request; 
estimating a throughput rate for data transmission between the processing system and a client device to obtain an estimated throughput rate;
determining whether a stored chunk meets criteria based on the predicted FoV and the estimated throughput rate;




responsive to the stored chunk not meeting the criteria:



downloading the plurality of tiles from a video server to obtain a plurality of downloaded tiles, decoding the plurality of downloaded tiles to obtain a plurality of decoded tiles,
merging the plurality of decoded tiles according to a viewport of the device to obtain a merged tile,
generating a video chunk comprising the merged tile to obtain a generated video chunk, the decoding performed using a graphics processing unit (GPU) accelerated decoder, 

and delivering the generated video chunk to the client device via a mobile network.






2.    The device of claim 1, wherein the processing system comprises a proxy executing at a cloud edge.
3.    The device of claim 1, wherein the plurality of tiles comprising a chunk correspond to spatial subdivisions of that chunk.
4.    The device of claim 1, wherein the video content comprises a panoramic video presentation.
5.    The device of claim 1, wherein the request is received from the client device.

6.    The device of claim 1, wherein the criteria comprise an overlap criterion with respect to the predicted FoV and an encoding quality criterion based on the estimated throughput rate.

7.    The device of claim 1, wherein the operations further comprise: storing the generated video chunk in a first memory; and storing the plurality of tiles in a second memory.

8.    The device of claim 7, wherein at least one of the first memory and the second memory comprises a cache memory.

9.    The device of claim 1, wherein the processing system and the video server communicate via a first network, and wherein the processing system and the client device communicate via a second network different from the first network.

10.    The device of claim 9, wherein the client device comprises a mobile device, and wherein the second network comprises a cellular network.

11.    A method comprising:
receiving, by a processing system including a processor, a request for video content comprising a video presentation, the processing system comprising a proxy executing at a cloud edge, the video presentation including a plurality of chunks corresponding to spatial subdivisions of the video presentation, each chunk of the plurality of chunks comprising a plurality of tiles;
predicting, by the processing system, a field of view (FoV) corresponding to the request;
estimating, by the processing system, a throughput rate for data transmission between the processing system and a client device to obtain an estimated throughput rate;
determining, by the processing system, whether a stored chunk meets criteria based on the predicted FoV and the estimated throughput rate; and responsive to the stored chunk not meeting the criteria:
downloading, by the processing system, the plurality of tiles from a video
server to obtain a plurality of downloaded tiles,
merging, by the processing system, the plurality of downloaded tiles to obtain merged plurality of tiles,
generating, by the processing system, a video chunk comprising the merged plurality of tiles to obtain a generated video chunk, and
delivering, by the processing system, the generated video chunk to the
client device via a wireless network.
16.    The method of claim 11, wherein the decoding is performed using a graphics processing unit (GPU) accelerated decoder.


13.    The method of claim 11, wherein the criteria comprise an overlap criterion with respect to the predicted FoV and an encoding quality criterion based on the estimated throughput rate.

15.    The method of claim 11, wherein the client device performs local decoding and rendering of the generated video chunk, and wherein a total time required for the downloading, generating, delivering, local decoding, and rendering meets a timing budget.

17.    A non-transitory machine-readable medium comprising executable instructions that, when executed by a processing system including a processor and comprising a proxy executing at a cloud edge, facilitate performance of operations comprising:
receiving a request for video content comprising a video presentation, the video presentation including a plurality of chunks corresponding to spatial subdivisions of the video presentation, each chunk of the plurality of chunks including a plurality of tiles corresponding to spatial subdivisions of that chunk;
predicting a field of view (FoV) corresponding to the request; 
estimating a throughput rate for data transmission between the processing system and a client device;


determining whether a stored chunk meets criteria based on the predicted FoV and the estimated throughput rate; and
responsive to the stored chunk not meeting the criteria:


downloading the plurality of tiles from a video server, decoding the plurality of tiles to obtain a plurality of decoded tiles,
merging the plurality of decoded tiles to obtain a merged tile,
generating a video chunk composing the merged tile to obtain a generated video chunk, and delivering the generated video chunk to the client device.
18.    The non-transitory machine-readable medium of claim 17, wherein the operations further comprise transmitting, responsive to the stored chunk meeting the criteria, the stored chunk to the client device.

19.    The non-transitory machine-readable medium of claim 17, wherein the criteria comprise an overlap criterion with respect to the predicted FoV and an encoding quality criterion based on the estimated throughput rate.

20.    The non-transitory machine-readable medium of claim 17, wherein the client device performs local decoding and rendering of the generated video chunk.



1. A method, comprising: 




receiving, by a processing system including a processor, a request from a client device for video content comprising a panoramic video presentation, the processing system comprising a proxy executing at a cloud edge, the video presentation including a plurality of chunks corresponding to spatial subdivisions of the video presentation, each chunk of the plurality of chunks comprising a plurality of tiles corresponding to spatial subdivisions of the chunk; 
predicting, by the processing system, a field of view (FoV) corresponding to the request; estimating, by the processing system, a throughput rate for data transmission between the processing system and the client device; determining, by the processing system, whether a stored chunk accessible to the processing system meets criteria based on the predicted FoV and the estimated throughput rate; responsive to the stored chunk meeting the criteria: 
transmitting, by the processing system, the stored chunk to the client device; 
responsive to the stored chunk not meeting the criteria: 
requesting, by the processing system, a plurality of tiles from a video server; 
downloading, by the processing system, the plurality of tiles from the video server; generating, by the processing system, a video chunk by 
decoding and merging the plurality of tiles, wherein the decoding is performed using a graphics processing unit (GPU) accelerated decoder; and 





delivering, by the processing system, the generated video chunk to the client device, wherein the client device performs local decoding and rendering of the generated video chunk, wherein a total time required for the downloading, generating, delivering, local decoding and rendering meets a timing budget. 
  













2. The method of claim 1, wherein the criteria comprise an overlap criterion with respect to the predicted FoV and an encoding quality criterion based on the estimated throughput rate. 
    
 5. The method of claim 1, further comprising: storing, by the processing system, the generated video chunk in a first memory; and storing, by the processing system, the plurality of tiles in a second memory. 
    
6. The method of claim 5, wherein at least one of the first memory and the second memory comprises a cache memory. 
    
  9. The method of claim 1, wherein the processing system and the video server communicate via a first network, and wherein the processing system and the client device communicate via a second network different from the first network. 

   10. The method of claim 9, wherein the client device comprises a mobile device, and wherein the second network comprises a cellular network.
     
    12. A device comprising: a processing system including a processor, the processing system comprising a proxy executing at a cloud edge; and a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations comprising: receiving a request from a client device for video content comprising a panoramic video presentation, the video presentation including a plurality of chunks corresponding to spatial subdivisions of the video presentation, each chunk of the plurality of chunks comprising a plurality of tiles corresponding to spatial subdivisions of the chunk; predicting a field of view (FoV) corresponding to the request; estimating a throughput rate for data transmission between the processing system and the client device; determining whether a stored chunk accessible to the processing system meets criteria based on the predicted FoV and the estimated throughput rate; responsive to the stored chunk meeting the criteria, transmitting the stored chunk to the client device; and responsive to the stored chunk not meeting the criteria: requesting a plurality of tiles from a video server, downloading the plurality of tiles from the video server, generating a video chunk by decoding and merging the plurality of tiles, 

the decoding performed using a graphics processing unit (GPU) accelerated decoder, and delivering the generated video chunk to the client device. 
    
13. The device of claim 12, wherein the criteria comprise an overlap criterion with respect to the predicted FoV and an encoding quality criterion based on the estimated throughput rate. 
    
14. The device of claim 12, wherein the client device performs local decoding and rendering of the generated video chunk, and wherein a total time required for the downloading, generating, delivering, local decoding and rendering is less than a time budget determined by an occupancy level of a buffer of the client device. 
    






  17. A non-transitory machine-readable medium comprising executable instructions that, when executed by a processing system including a processor and comprising a proxy executing at a cloud edge, facilitate performance of operations comprising: 
receiving a request from a client device for video content comprising a panoramic video presentation, the video presentation including a plurality of chunks corresponding to spatial subdivisions of the video presentation, each chunk of the plurality of chunks comprising a plurality of tiles corresponding to spatial subdivisions of the chunk; 
predicting a field of view (FoV) corresponding to the request, wherein the predicting is performed using a machine learning algorithm; estimating a throughput rate for data transmission between the processing system and the client device; 
determining whether a stored chunk accessible to the processing system meets criteria for presenting the video content; responsive to the stored chunk meeting the criteria, transmitting the stored chunk to the client device; and responsive to the stored chunk not meeting the criteria: 

downloading a plurality of tiles from the video server, generating a video chunk by decoding and merging the plurality of tiles, the decoding performed using a graphics processing unit (GPU) accelerated decoder, and delivering the generated video chunk to the client device. 
    



18. The non-transitory machine-readable medium of claim 17, wherein the criteria comprise an overlap criterion with respect to the predicted FoV and an encoding quality criterion based on the estimated throughput rate. 
    19. The non-transitory machine-readable medium of claim 17, wherein the client device performs local decoding and rendering of the generated video chunk, and wherein a total time required for the downloading, generating, delivering, local decoding and rendering is less than a time budget determined by an occupancy level of a buffer of the client device. 






Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASSIN ALATA whose telephone number is (571)270-5683.  The examiner can normally be reached on Mon-Fri 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YASSIN ALATA/Primary Examiner, Art Unit 2426